ORDER
The Court having considered the Petition for Suspension by Consent filed by the Attorney Grievance Commission and Ruthann Aron, the respondent, it is this 28th day of January, 1999
ORDERED, by the Court of Appeals of Maryland, that the petition be, and it is hereby, GRANTED and the respondent, Ruthann Aron, is suspended by consent from the practice of law in Maryland pending further order of this Court, and it is further
ORDERED, that the Clerk of this Court shall strike the name of Ruthann Aron from the register of attorneys, and pursuant to Maryland Rule 16-713, shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in the State.